       Case 1:20-cv-00186-BLW Document 46 Filed 08/04/21 Page 1 of 18




                      UNITED STATES DISTRICT COURT

                       FOR THE DISTRICT OF IDAHO


 MATTHEW LEE, a resident of Ada
 County,                                    Case No. 1:20-cv-00186-BLW

        Plaintiff,                          MEMORANDUM DECISION
                                            AND ORDER
         v.

 KAYSE STONE, an individual,
 TERRY LAKEY, an individual,
 ADA COUNTY, an Idaho county,
 CITY OF BOISE, an Idaho
 municipality, and ZANE STONE, an
 individual,

        Defendants.



                               INTRODUCTION

      Before the Court is Defendants Terry Lakey and Ada County’s Motion to

Dismiss Amended Complaint Pursuant to FRCP 12(b)(6). See Dkt. 27. For the

reasons explained below, the Court will grant the motion with leave to amend.

                                BACKGROUND

      On April 19, 2018, Deputy Terry Lakey arrested Plaintiff Matthew Lee for

misdemeanor second-degree stalking. The alleged victims were Defendants Kayse

and Zane Stone. At that time, Defendant Kayse Stone was an officer with the Boise

Police Department. Lee alleges that Kayse lied to law enforcement about having


MEMORANDUM DECISION AND ORDER - 1
           Case 1:20-cv-00186-BLW Document 46 Filed 08/04/21 Page 2 of 18




been stalked by Lee. The prosecutor eventually dismissed the charges, and Lee

then brought this federal action against Kayse Stone, her husband Zane, the City of

Boise, Deputy Lakey, and Ada County.

       Lee’s first complaint alleged a number of theories, including one for false

arrest under 42 U.S.C. § 1983. The Court granted Lakey and Ada County’s motion

to dismiss this claim as to Lakey and Ada County, as Lee had failed to plausibly

allege he was arrested in the absence of probable cause. 1 The Court allowed Lee an

opportunity to amend, however, because the complaint suggested – but did not

plausibly allege – that Deputy Lakey had deliberately ignored potentially

exculpatory evidence. For example, Lee had alleged that Deputy Lakey “refused to

follow up on any of Lee’s alibis or other evidence provided by Lee showing that

the allegations were completely false and unsupported.” Compl., Dkt. 1, ¶ 4. In its

dismissal order, the Court observed that “[t]his general allegation is not sufficient

to show that Deputy Lakey turned a blind eye to evidence that negated a finding of

probable cause. But if Lee were to provide more specific details regarding the

information provided to Lakey, along with when it was provided, he may be able to




       1
        The Stones and the City of Boise have answered the amended complaint. See Dkt. 31
(K. Stone’s Answer and Cross-Claim); 33 (City of Boise’s Answer) Dkt. 42 (Z. Stone’s Answer).
The pending motion concerns only two defendants – Deputy Lakey and Ada County.



MEMORANDUM DECISION AND ORDER - 2
           Case 1:20-cv-00186-BLW Document 46 Filed 08/04/21 Page 3 of 18




make out a Fourth Amendment violation.” Nov. 3, 2020 Order, Dkt. 21, at 12

(emphasis added).

       The Court anticipated that Lee might be able to come forward with specific

allegations showing that Lakey had indeed chosen to ignore specific, exculpatory

evidence, such as the “alibi evidence” Lee alluded to in his complaint. But Lee has

not come forward with such allegations. Not only does the amended complaint

drop the previous reference to “alibi evidence,” it also fails to allege any other new

facts showing that Deputy Lakey ignored exculpatory evidence or, more broadly,

that he knew or should have known that the Stones had falsified information about

Lee and the alleged stalking.2 To the contrary, the complaint continues to reveal

that Deputy Lakey collected sufficient information to have probable cause to arrest

Lee. As such, Lee has failed to plausibly allege a false arrest claim under 42 U.S.C.

§ 1983. The Court will therefore dismiss the claims against Deputy Lakey and Ada

County although Lee will be allowed an opportunity to amend his complaint.

                      THE GOVERNING LEGAL STANDARD

       The court must dismiss a cause of action for failure to state a claim upon

which relief can be granted. Fed. R. Civ. P. 12(b)(6). A motion to dismiss under



       2
         For purposes of this motion, the Court will of course assume the truth of plaintiff’s
allegations, including the allegations that the Stones lied about Lee having stalked them.



MEMORANDUM DECISION AND ORDER - 3
          Case 1:20-cv-00186-BLW Document 46 Filed 08/04/21 Page 4 of 18




Rule 12(b)(6) tests the legal sufficiency of the complaint. Navarro v. Block, 250

F.3d 729, 732 (9th Cir. 2001). The court must accept all allegations of material fact

as true and construe them in a light most favorable to the nonmoving party.

Cedars–Sinai Med. Ctr. v. Nat’l League of Postmasters, 497 F.3d 972, 975 (9th

Cir. 2007). Material allegations, even if doubtful in fact, are assumed to be true.

Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007). However, the court need not

“necessarily assume the truth of legal conclusions merely because they are cast in

the form of factual allegations.” Warren v. Fox Family Worldwide, Inc., 328 F.3d

1136, 1139 (9th Cir. 2003) (internal quotations omitted). The court does not need

to accept any legal conclusions as true. Ashcroft v. Iqbal, 556 U.S. 662, 678

(2009).

                                    ANALYSIS

      In his amended complaint, Lee continues to allege that Kayse Stone lied to

law enforcement about having been stalked by Lee. He alleges that in a written

statement provided to the Ada County Sheriff’s Office:

      Kayse alleged that Lee had parked his car which she identified
      only as a “black passenger car” on the street in front of her and
      Zane’s home on three or four occasions, and that Lee sat in the car
      for 15 or 20 minutes before driving off. Kayse also falsely stated
      that Lee had approached her and Zane’s home and that Lee tried to
      “enter the garage code” before Zane “chased (Lee) off.” Kayse
      also falsely alleged that on April 16, 2018, she and Zane observed




MEMORANDUM DECISION AND ORDER - 4
           Case 1:20-cv-00186-BLW Document 46 Filed 08/04/21 Page 5 of 18




       Lee parked in front of their house[3] before Lee drove off.

Am. Compl., Dkt. 25, ¶ 23.

       Lee also alleges that on April 17, 2018 – the day after Kayse said Lee’s car

was parked in front of her home and two days before Lee was arrested – Kayse ran

the license plate number and learned that Lee was the owner of the vehicle. ¶¶ 24,

31. Lee alleges that even though he had never met Kayse or Zane, Kayse

nevertheless surmised – “[w]ithout any corroborating evidence” – that “Lee, who

was an employee at the Chevron station next to the airport, must have followed her

home one time after she had stopped at the gas station while on duty as a police

officer at the airport.” ¶ 25.

       In its earlier decision, the Court concluded that Deputy Lakey had probable

cause to arrest Lee for misdemeanor stalking based solely on the detailed account

Stone had provided. See, e.g., Tensley v. City of Spokane, 267 Fed. Appx. 558, 560

(9th Cir. 2008) (citing United States v. Butler, 74 F.3d 916, 921 (9th Cir. 1996))

(“A detailed statement from an adult victim witness may itself suffice to establish

probable cause.”); Peng v. Mei Chin Penghu, 335 F.3d 970 (9th Cir. 2003)



       3
         Although Lee alleges that Kayse falsely reported that Lee’s car was parked in front of
the Stone house on April 16, 2018, Lee has also alleged that on that date, his car “was parked one
block away from Kayse and Zane’s home in front of the home of a woman that Lee was dating at
the time.” ¶ 24.



MEMORANDUM DECISION AND ORDER - 5
           Case 1:20-cv-00186-BLW Document 46 Filed 08/04/21 Page 6 of 18




(concluding that a sufficiently detailed victim statement alone sufficed to establish

probable cause for the arrest).

       Lee’s amended complaint does not contain any allegations that would cause

the Court to change its earlier conclusion. Most significantly, Lee hasn’t added any

allegations that Deputy Lakey refused to follow up on the “alibi evidence” Lee

mentioned in his first complaint, or that Deputy Lakey was otherwise in possession

of exculpatory evidence but chose to ignore it and forge ahead with an arrest. And

otherwise, the Court is not persuaded by Lee’s varying arguments as to why his

newly amended complaint contains facts negating probable cause.

       The Court will tick through these new allegations and arguments one by

one, 4 beginning with Lee’s arguments related to the more detailed timeline that is

laid out in the amended complaint.

1. Timing – Allegations Related to When Deputy Lakey Interviewed the
   Stones and Received their Written Statements

    In his newly amended complaint, Lee includes a more detailed chronology of

the events leading up to his April 19, 2018 arrest. Lee’s main objective in

including these new allegations is to show that Deputy Lakey arrested first and




       4
          The Court will not, however, revisit all the arguments and allegations addressed in its
earlier decision. See Dkt. 21.



MEMORANDUM DECISION AND ORDER - 6
       Case 1:20-cv-00186-BLW Document 46 Filed 08/04/21 Page 7 of 18




asked questions later. Most significantly, Lee argues that Deputy Lakey did not

interview the alleged victims or collect written statements from the victims until

after he arrested Lee. See, e.g., Response, Dkt. 36, at 4. The problem with this

argument is that allegations in the amended complaint don’t bear it out. Granted,

the amended complaint alleges that Deputy Lakey filed the Stones’ written

statements (along with his probable-cause affidavit) roughly seven hours after the

arrest. But according to the timeline laid out in the amended complaint, Deputy

Lakey spoke to Kayse at least twice on April 18 – the day before he arrested Lee.

Specifically, Paragraph 13 alleges:

      At approximately 9:00 A.M. on April 18, 2020, Lakey contacted
      Kayse by text and phone. He did not record the call or any meeting
      that he had with her for that matter. Presumably during the call,
      Lakey requested a written statement from Kayse. At 11:19 A.M,
      Lakey requested that Kayse provide additional information in her
      written statement, including a number of specifics including times
      and dates when the alleged incidents of stalking occurred and when
      Kayse had ever had personal contact with Lee. Kayse responded that
      she “didn’t have many specific dates” and that she was still working
      on her written statement.

Am. Compl. ¶ 13. Lee has also alleged that before arresting Lee, Deputy Lakey

visited Lee’s residence and spoke to his mother and visited Lee’s employer and

interviewed Lee’s supervisor and a fellow employee.

      The logical inference from these allegations is that Deputy Lakey gathered

the relevant facts – that is, the facts this Court has already determined add up to


MEMORANDUM DECISION AND ORDER - 7
           Case 1:20-cv-00186-BLW Document 46 Filed 08/04/21 Page 8 of 18




probable cause – before arresting Lee. The timeline laid out in the complaint

doesn’t make much sense otherwise. For example, why would Deputy Lakey visit

Lee’s employer at the gas station before arresting Lee if he hadn’t already learned

of Kayse’s theory about Lee following her home from that station? And it’s not

logical to infer that Deputy Lakey connected with Kayse Stone twice the day

before the arrest but did not gather any information during those contacts.

Otherwise, why would he ask her to provide additional information in a written

statement?5

       Accordingly, the Court cannot conclude that the new allegations salvage

Lee’s false arrest claim. In a nutshell, the allegations in the amended complaint still

show that Deputy Lakey had probable cause to arrest. Still though, because Lee has

argued that Deputy Lakey did not have the relevant information in hand when he

arrested Lee, the Court will allow him another chance to amend, this time to clarify

that Deputy Lakey had not collected the information set out in the written

statements before arresting him.

       Deputy Lakey, for his part, has said that if the Court considers extraneous




       5
         The original complaint alleged that “On April 16, 2018 [three days before the arrest],
Kayse filed a statement with the ACSO containing numerous false allegations pertaining to Lee.”
See Compl., Dkt. 1, ¶ 8. See generally



MEMORANDUM DECISION AND ORDER - 8
       Case 1:20-cv-00186-BLW Document 46 Filed 08/04/21 Page 9 of 18




material related to when he collected the written statements, he has an email

showing that he had the written statements from the Stones in hand on April 18,

2018 – the day before he arrested Lee. See Reply, Dkt. 38, at 6 (“Deputy Lakey

possesses emails sent to him by Kayse Stone on April 18, 2018 (the day before the

arrest) with the victims’ statements attached.”). Of course the Court cannot

consider this extraneous information in evaluating the sufficiency of the complaint.

But it can consider Lee’s arguments in deciding whether to give him a chance to

amend. See Orion Tire Corp. v. Goodyear Tire & Rubber Co., 268 F.3d 1133,

1137 (9th Cir. 2001). Based on Lee’s arguments related to the timing of when

Deputy Lakey received the relevant information, the Court will allow Lee another

chance to amend his complaint.

2. Motive – Allegations Related to Subjective Intent

      As with this first complaint, Lee’s amended complaint continues to allege

that Deputy Lakey decided to arrest Lee before investigating the matter. See, e.g.,

Am. Compl. ¶ 20(d) (“Lakey and the ASCO had already pre-determined that Lee

would be charged and arrested before any investigation had occurred.”). As

defendant have pointed out, however, probable cause to arrest is based on an

objective standard, meaning that Deputy Lakey’s subjective intent is irrelevant.

United States v. Lopez, 482 F.3d 1067, 1072 (9th Cir. 2007). The correct focus is




MEMORANDUM DECISION AND ORDER - 9
       Case 1:20-cv-00186-BLW Document 46 Filed 08/04/21 Page 10 of 18




on the facts known to Deputy Lakey at the time of the arrest.

3. Allegations Related to the “One-Sided Investigation”

      Lee has also alleged that the “investigation was one sided, unprofessional,

undocumented, and clearly with the intent of charges prior to any real gathering of

facts.” Am. Compl. ¶ 20(3). Critically, though, as already discussed, Lee’s

allegations reveal that Deputy Lakey did investigate before he arrested. Among

other things, he: (1) spoke to Kayse Stone at least twice; (2) interviewed Lee’s

mother; (3) visited Lee’s place of work and interviewed his supervisor and a fellow

employee; and (4) interviewed Lee. And as the Court has previously explained,

once probable cause is established, “an officer is under no duty to investigate

further or to look for additional evidence which may exculpate the accused.”

Cameron v. Craig, 713 F.3d 1012, 1019 (9th Cir. 2013) (citing Broam v. Bogan,

320 F.3d 1023, 1032 (9th Cir. 2003)). Here, the Court has already concluded that

the account Ms. Stone provided to Deputy Lakey was sufficient to establish

probable cause. Order, Dkt. 21, at 9; see also Rodgers v. Lincoln Towing Service,

Inc., 771 F.2d 194 (7th Cir. 1985). The allegations in the amended complaint do

not show that Deputy Lakey ignored exculpatory evidence or was otherwise in

possession of facts that should have caused him to further investigate. Cf. Broam v.

Bogan, 320 F.3d 1023, 1032-33 (9th Cir. 2003).




MEMORANDUM DECISION AND ORDER - 10
       Case 1:20-cv-00186-BLW Document 46 Filed 08/04/21 Page 11 of 18




4. Statements in the Probable-Cause Affidavit

      Lee also points to alleged “falsehoods or unsubstantiated allegations” in

Deputy Lakey’s probable-cause affidavit. He argues that “[t]he affidavit of

probable cause filed with the court was merely an attempt to provide window

dressing to wholly unsupportable charges” and that the “affidavit filed with the

court is therefore ripe with knowingly false or unsubstantiated statements.”

Response, Dkt. 36, at 11.

      Lee first argues that the affidavit contained “[i]nsufficient concrete and

specific details to support a stalking charge, including all of the requisite elements

under I.D. § 18-7906.” Id. But, as discussed above and in its earlier order, see Dkt.

21, the Court has already that determined Deputy Lakey had probable cause to

arrest Lee for second-degree stalking. It is unnecessary to establish probable cause

for every element. See Blankenhorn v. City of Orange, 485 F.3d 463, 472 (9th Cir.

2007) (citation omitted) (“[b]ecause probable cause must be evaluated from the

perspective of ‘prudent [people], not legal technicians,’ an officer need not have

probable cause for every element of the offense.”).

      Lee next says that in his probable-cause affidavit, Deputy Lakey falsely

stated that “‘Lee was beginning to get frustrated and requested that we go into his

attorney’s office to discuss the matter further.’” Id. ¶ 18. Lee says this “was a false




MEMORANDUM DECISION AND ORDER - 11
       Case 1:20-cv-00186-BLW Document 46 Filed 08/04/21 Page 12 of 18




statement as corroborated by the recorded interview.” Id. But even assuming the

truth of this allegation, it does not bear on the probable-cause determination. The

Court based its probable cause finding on Ms. Stone’s account of the stalking, not

on Lee’s frustration or lack thereof with the interview.

      Lee also points out that that when Deputy Lakey filed his probable-cause

affidavit, he “misleadingly suggested that Kayse Stone had ‘contemporaneously’

described Lee in May 2017 when in fact she had never given any description of

Lee until after Zane Stone obtained his license plate and she saw his driver’s

license picture . . . .” ¶ 20(a). Once again, this fact does not negate the alleged facts

supporting the probable cause determination. Per the complaint, Kayse assumed

Lee was the stalker because she ran his license plates – not because she had

identified him by sight. In that regard, the complaint alleges that:

      On or about April 16, 2018, Zane provided Kayse with the license
      plate number for Lee’s car, a black Honda Accord. Lee’s car was
      parked one block away from Kayse and Zane’s home in front of the
      home of a woman that Lee was dating at the time. While Kayse was
      working on her shift with the BPD, she ran the license plate number in
      the system and learned the identity of Lee as the owner of the vehicle.

Id. ¶ 24 (emphasis added).

      Finally, Lee again says that in the probable-cause affidavit, Deputy Lakey

“misrepresent[ed] that he had video of Lee at Kayse and Zane’s residence [and]

had concrete dates and times of Lee’s alleged nonconsensual contact with Kayse


MEMORANDUM DECISION AND ORDER - 12
       Case 1:20-cv-00186-BLW Document 46 Filed 08/04/21 Page 13 of 18




and Zane.” Response, Dkt. 36. The complaint, however, is not as clear as that. That

is, the complaint plainly alleges that during his interview of Lee, Deputy Lakey

told Lee that he had videos. Am. Comp. ¶ 25. But it’s not entirely clear from the

complaint whether Deputy Lakey’s affidavit goes on to represent to the state court

that he had video. If Deputy Lakey knew there was no video, but told Lee there

was video during the interview – that is irrelevant to the probable-cause

determination, which focuses on the facts known to Deputy Lakey at the time of

the arrest.

       But if Deputy Lakey was well aware that there was no video, and

nevertheless swore in a probable-cause affidavit that there was one, then it

becomes plausible to infer that Deputy Lakey was in on the alleged lie the entire

time. In other words, it becomes plausible to infer from that affidavit, filed post-

arrest, that even before the arrest Deputy Lakey knew or had reason to know that

Kayse or Zane had lied to him about the alleged stalking. In that event, he would

not have qualified immunity from suit. Cf. Chism v. Washington State, 661 F.3d

380, 393 (9th Cir. 2011) (law was clearly established that officers who submit

affidavits for a search warrant that contains statements they know or should know

are false violate plaintiff’s constitutional right not to be searched and arrested as a

result of judicial deception). Accordingly, for this additional reason, the Court will




MEMORANDUM DECISION AND ORDER - 13
       Case 1:20-cv-00186-BLW Document 46 Filed 08/04/21 Page 14 of 18




allow Lee a chance to amend his complaint. Any amended complaint should clarify

what Lee has argued – namely that Deputy Lakey knowingly told a state court that

he had video of the alleged stalking when he, in fact, did not.

5. Allegations Related to the Post-Arrest Investigation

      Lee’s amended complaint also points out that in a post-arrest “supplemental

investigation,” Deputy Lakey interviewed a witness about the incident and showed

that witness a single photo of Lee – rather than a photo array – when asking him to

identify Lee. Id. ¶ 22. But this occurred after the arrest and is irrelevant to the

probable-cause determination. Again, in determining whether there are sufficient

facts to support probable cause, the relevant focus is upon the facts “known to the

officer at the time of the arrest.” Rosenbaum v. Washoe County, 663 F.3d 1071,

1076 (9th Cir. 2011) (emphasis added). Second, it is too great an inferential leap to

conclude, based upon Deputy Lakey showing a single photo of Lee to a witness,

that he must have known Kayse Stone had provided him with a false report of

stalking.

6. Allegations Related to Deputy Lakey’s Violation of a State Statute

      Lee also argues that Deputy Lakey arrested him in violation of state limits

on arrest authority. More specifically, under Idaho Code § 19-603(6), an officer

could potentially arrest a person for misdemeanor stalking – as Lee was – but only




MEMORANDUM DECISION AND ORDER - 14
       Case 1:20-cv-00186-BLW Document 46 Filed 08/04/21 Page 15 of 18




in “immediate response” to the commission of such a crime. The problem,

however, is that § 1983 actions against state officers must be based on federal

constitutional violations – not violation of state statutes. See Galen v. L.A. County.,

477 F.3d 652, 662 (9th Cir. 2007) (citation omitted) (“Section 1983 requires [the

plaintiff] to demonstrate a violation of federal law, not state law.”). Accordingly,

the relevant inquiry in this case is whether Deputy Lakey had probable cause to

arrest Lee – not whether he was “immediately” responding to the commission of

such a crime.

7. The Claims Against Ada County

      The Court will also grant Ada County’s motion to dismiss. As Ada County

correctly points out, because plaintiff’s allegations establish that Deputy Lakey had

probable cause to arrest Lee, there is no underlying constitutional violation and the

claims against Ada County thus fail as a matter of law. See Lacey v. Maricopa

County, 693 F.3d 896, 919 (9th Cir. 2012); Levine v. City of Alameda, 525 F.3d

903, 907 (9th Cir. 2008) (citing Monell v. Dep’t of Social Servs., 436 U.S. 658,

690-91 (1978)).

8. The Conditions of Pretrial Release

      Finally, Lee asks for an opportunity to amend his complaint to allege

standalone claims based on Deputy Lake’s alleged lies related to a school bus.




MEMORANDUM DECISION AND ORDER - 15
        Case 1:20-cv-00186-BLW Document 46 Filed 08/04/21 Page 16 of 18




       Lee alleges that Deputy Lakey falsely reported Lee was following a school

bus, which resulted in a court ordering him to wear an ankle monitor “which

severely restricted Lee’s freedom of movement.” Am Comp., Dkt. 25, ¶ 27. Lee

does not allege a separate constitutional violation based on this conduct – either in

his original or first amended complaint. After Ada County and Deputy Lakey

moved to dismiss Lee’s first amended complaint, the Court issued a supplemental

briefing order, asking Lee to address whether he should be allowed to state a

separate claim based on Deputy Lakey’s alleged fabrication about the school bus

for (1) judicial deception under 42 U.S.C. § 1983; (2) unlawful search or seizure,

in violation of the Fourth Amendment; or (3) some other constitutional violation.

See Supp. Br. Order, Dkt. 40, at 2.

       In response, Lee argues that he should allowed to amend his complaint to

add a “separate Fourth Amendment Unlawful Detainment Claim . . . .” based on

the no-contact order, which was to be enforced by an ankle monitor. Supp. Br.,

Dkt. 44, at 3. In other words, Lee argues that these restrictions effected an unlawful

seizure under the Fourth Amendment.6 Additionally, Lee would like to amend his




       6
          For that reason, the Court will restrict its focus to an analysis of whether the alleged
facts will support a claim for an unlawful Fourth Amendment seizure, as opposed to a claim for
judicial deception, or a claim based on an unlawful search under the Fourth Amendment.



MEMORANDUM DECISION AND ORDER - 16
       Case 1:20-cv-00186-BLW Document 46 Filed 08/04/21 Page 17 of 18




complaint to state a procedural due process claim against Ada County.

      A. Lee’s Proposed Procedural Due Process Claim

      The Court will deny Lee’s request to amend his complaint to state a

procedural due process claim against Ada County. A state-court judicial official

issued the no-contact order, and Lee has not adequately explained why Ada County

would be a proper defendant for such a claim.

      B. Lee’s Proposed Fourth Amendment Claim

      Turning first to Lee’s proposed Fourth Amendment claim, any such claim is

foreclosed by the Ninth Circuit’s decision in Karam v. City of Burbank, 352 F.3d

1188 (9th Cir. 2003). In Karam, a defendant’s pretrial release conditions required

her to attend her court appearances and get court permission before leaving the

state. The Ninth Circuit concluded that although Karam’s conditions of release

burdened her, they were “de minimus” and did not constitute a seizure under the

Fourth Amendment. Id. at 1194.

      Lee has not addressed the Ninth Circuit’s decision in Karam, nor has he

cited any binding authorities standing for the proposition that requiring someone to

wear an ankle monitor, or to abide by a no-contact order, is equivalent to a

detention or otherwise restrictive enough to be deemed a “seizure” for Fourth

Amendment purposes. Accordingly, Lee’s request for an opportunity to amend his




MEMORANDUM DECISION AND ORDER - 17
       Case 1:20-cv-00186-BLW Document 46 Filed 08/04/21 Page 18 of 18




complaint to state a “separate Fourth Amendment Unlawful Detainment Claim”

will be denied. See Supp. Br., Dkt. 44, at 3.

                                      ORDER

      IT IS ORDERED that Defendants Terry Lakey and Ada County’s Motion

to Dismiss (Dkt. 27) is GRANTED WITH LEAVE TO AMEND. Lee may file

an amended complaint within 21 days of this Order.

                                                DATED: August 4, 2021


                                                _________________________
                                                B. Lynn Winmill
                                                U.S. District Court Judge




MEMORANDUM DECISION AND ORDER - 18
